Citation Nr: 1828410	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  11-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for left knee meniscus tear.

2.  Entitlement to a higher evaluation than 10 percent degenerative disc disease of the cervical spine.

3.  Entitlement to a higher evaluation than 10 percent degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John S. Berry


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from February 1963 to February 1966.

As to the issues for higher evaluation for the cervical and lumbar spine, these issues were originally before the Board on appeal from a May 2012 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional office (RO).  In April 2015, the Court issued an order that vacated a September 2014 Board decision, and remanded the matters for re-adjudication consistent with instructions outlined in an April 2015 Joint Motion for Partial Remand by the parties.  In October 2015 and April 2017, the matters were remanded for additional development.  

The matter of service connection for a left knee meniscus is also before the Board on remand from the Court.  This matter was originally before the Board on appeal from an August 2012 rating decision of the Cheyenne RO that (in pertinent part) denied service connection for left knee meniscus tear.  After remanding the claim in September 2014 for additional development, the Board issued a decision in October 2015 that denied service connection for a left knee meniscus tear.  The Veteran appealed that portion of the decision to the Court.  In April 2016, the Court issued an Order that vacated the October 2015 Board decision with regard to that issue, and remanded the matter for re-adjudication consistent with instructions outline in an April 2016 Joint Motion for Partial Remand by the parties.  The issue was again remanded in April 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In April 2017, the Board remanded the issue of entitlement to service connection for a left knee disability.  The Board found that the January 2016 examiner did not provide adequate rationale for a medical opinion addressing secondary service connection, particularly with regard to the question as whether the Veteran's service-connected chondrocalcinosis (now characterized as left knee total replacement) has aggravated his left knee meniscus tear.  Pursuant to this April 2017 remand, an opinion was obtained in October 2017.  The examiner opined that it was not at least as likely as not that the Veteran's current left knee meniscus tear was caused or aggravated by his service-connected left knee replacement.  She noted that it is physically impossible for a total knee replacement to cause or aggravate a meniscus because, after a total replacement, there is no meniscus present.  The examiner then included exact rationales from previous deficient opinions regarding the knee.  As there is no longer a meniscus due to the total knee replacement, it is though there is no current meniscus disability.  Despite this, during the appeal period, there was a disability of a meniscus tear.  See January 2016 VA examination.  Therefore, an opinion continues to be needed that addresses the relationship between the Veteran's meniscus tear and chondrocalcinosis for the period prior to the total knee replacement which occurred on November 8, 2016.  

In April 2017, the Board remanded the issues of higher evaluation for degenerative disk disease of the cervical spine and degenerative disk disease of the lumbar spine because the prior examinations did not include range of motion testing of the cervical spine or lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner was unable to conduct this required testing or concluded that the required testing is not necessary, then he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Although the Veteran received new examinations for the cervical spine and lumbar spine in October 2017, these specific tests were not conducted and no explanation was obtained as why these tests were not necessary.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the defects identified above, the Board has determined that clarification must be sought regarding the severity of the cervical and lumbar spine disabilities.  

During the October 2017 lumbar spine examination, the examiner noted the Veteran's report of flare-ups.  Specifically he reported flare-ups of the left sciatic nerve.  When asked if pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the examiner noted that she was unable to say without mere speculation because the evaluation was not during a flare-up.  The Veteran did not report flare-ups of the cervical spine.  

In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims (the Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), and the examiner states that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court found that the VA examination in the case at issue was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Board will remand for a VA examination that follows the guidelines of Sharp.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion that addresses the Veteran's former meniscus tear from a medical professional other than the examiner who provided the January 2016 examination and the October 2017 opinion.  The medical professional should be requested to review the file and all of the knee examination reports.  
Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed meniscus tear diagnosed during the appeal period was caused or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected chondrocalcinosis disability.    

As the Veteran's meniscus is no longer present following a total knee replacement, the medical professional should provide an opinion that addresses the period prior to November 8, 2016 (the date of the total knee replacement). 

The Veteran's chondrocalcinosis is considered to be related to the Veteran's military service, so the opinion should be based on that premise.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for an appropriate VA medical examination to assess the orthopedic manifestations of his disabilities of the cervical spine and lumbar spine.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary to rate the lumbar and cervical spine under the criteria of the VA rating schedule must be conducted and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  

Range of motion studies for both the cervical spine and lumbar spine should include active and passive motion and weight-bearing and non-weight-bearing (if any of these tests are not medically appropriate for any reasons, the examiner should state this and provide and explanation)  

The examiner should describe the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., pain, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.

If the Veteran is not suffering from a flare-up of his cervical or lumbar spine at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means and to estimate the functional impact of the Veteran's cervical and lumbar spine in terms of range of motion on the basis of that information.

A rationale for the opinions in the report must be provided.

3.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

4.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




